 In theMatter of LIGGETT & MYERSTOBACCO Co.,EMPLOYERandFOOD,TOBACCO, AGRICULTURAL & ALLIED WORKERS UNION OF AMERICA,C. I. 0., PETITIONERCase No..5-RD646.Decided April 8, 1947Messrs. Fred FlowersandS. E. Myl'um,ofWilson, N. C., for theEmployer.Messrs. R. C. Thomas, Elijah Jackson,andR. B. Taylor,ofWilson,N. C., for the Petitioner.Dr. R. A. YoungandMr. S. E. Blane,of Durham, N. C., andMr.George Benjamin,of Richmond, Va., for the Intervenor.Mr. John J. Gallione,of counsel to the Board.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Wilson,North Carolina, on October 24, 1946, before Charles 13. Slaughter,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERLiggett & Myers Tobacco Co. is a New Jersey corporation engaged inthe purchase, processing, and manufacture of tobacco. It operatesplants throughout the United States.The Wilson, North Carolina,plant, the only plant involved in this proceeding, is a subsidiary of theDurham,North Carolina, plant, which is the main factory of the Em-ployer.The Wilson plant receives tobacco from various markets inNorth Carolina and engages in a process called redrying and tobaccostemming.A portion of the tobacco is stored in Wilson, and the re-mainder in Durham.All of the tobacco processed by the Wilsonplant ultimate-)--y reachesthe Durham plant, where it is manufacturedinto cigarettes and pipe tobacco and shipped throughout the United73 N. L R. B., No 34207739926-47-vol. 73-15 208DECISIONSOF NATIONALLABOR RELATIONS BOARDStates.The Wilson plant normally operates from 3 to 4 months ayear, August to November, and processes from 8 to 12 million poundsof tobacco per season at an estimated value of $5,500,000. In 1946,during the off season, the plant employed 12 employees, and at its peakemployed 217 employees.The Employer admits and we filid that it is engaged in commercewithin the meaning of the National Labor Relations Act.IT.THE ORGANIZATIONS INVOLVEDo'The Petitioner is a labor organization affiliated with the Congress ofIndustrial Organizations, claiming to represent employees of theEmployer.Tobacco Workers International Union, herein called the Intervenor,isa labor organization affiliated with the American Federation ofLabor, claiming to represent employees of the Employer.III. THE ALLEGED QUESTION CONCERNI \G llEI'RESENTATIONAs noted in Section I, the Employer's Wilson plant normally op-erates from 3 to 4 months a year, August to November. In 1946,during the off season, the plant employed 12 employees, and at its peakemployed 217 employees.On August 19, 1946, the Employer and the Intervenor, by oral agree-ment, conducted an Informal card check which revealed that the Inter-venor represented a majority of the 123 employees at the Employer'sWilson plant.Consequently, on the same day, the parties entered intoa contract to be in effect until August 19, 1947, subject to a 30-dayautomatic renewal clause.2At this time, only 3 of the 5 departmentsof the Employer were in operation.However, on the very next day,August 20, the 5 departments were functioning and being operatedby the same 123 employees.The Petitioner offered evidence that a letter to the Employer wastypewritten on August 16, 1946, claiming majority representation ofthe employees at the Wilson plant by the Petitioner and requestingrecognition as their collective bargaining representative.However,there is no evidence that this letter was ever mailed.3The Employerdenied receipt of this letter of August 16.On August 21, 1946, thePetitioner sent a letter by registered mail, which was received by theEmployer, asserting its interest in organizational activity.In this'The cards were checked against the pay roll of October 1945 ITowevei, these 123 em-plovees were actually- employed by the Employer at the time of the card check2has contracts covering employees of other plants of the Employer which were entered intoafter such informal card checks3The Petitioner declined an oppoi tnnity offered at the hearing to obtain the R itness towhom this letter was turned over for the alleged purpose of mailing LIGGETT & MYERS TOBACCO CO.209'letter, there were made no claims of representation and no reference tothe alleged first letter of August 16.On August 29, 1946, the Peti-l loner sent another letter by registered mail, which was received by theEmployer, claiming majority representation and requesting recog-nition as collective bargaining representative.At this time, August29, 1946, the employment peak of 217 had been reached.The Petitionerfiled its petition on September 3, 1946.The Intervenor contends that its 'contract of August 19 with theEmployer is a bar to this proceeding.The Petitioner contends thatits claim of majority was timely and that the contract is no bar. Itfurther questions the Inter veil or's majority status.While proof that a letter was properly mailed creates a presump-tion that the letter reached its destination and was received by theparty to whom it was addressed, in the instant case, there is noevidence that the letter of August 16, 1946, was ever mailed.TheEmployer denied receipt of the letter.The subsequent letter ofAugust 21 makes no reference to the letter of August 16, nor doesit contain any claim of representation or a request for recognition.A claim of majority representation and a request for recognition ascollective bargaining representative was first made in the letter ofAugust 29.Under all the circumstances, we are of the opinion thatthe record does not support a finding that the letter of August 16was either mailed to or received by the Employer. Consequently,since the contract with the Intervenor was executed on August 19,1946, before the Petitioner's claim of representation was made, thecontract is a bar to an election.Moreover, even if the Employerhad received notice of the Petitioner's claim prior to the executionof the contract, this notice would still be untimely, so as to precludethe contract from operating as a bar, because the Petitioner fileditspetition on September 3, 1946, more than 10 clays after noticeof its chum.4The Petitioner's contention regarding the majority status of theIntervenor is without merit. In representation cases, the Boardwill presume the regularity and legality of a collective bargainingcontract and refuse to admit evidence on the question of whether ornot a majority of the employees covered by such contract hadactually designated the contracting union as their representative atthe time the contract was made."On the day of the contract, August 19, 1946, the Employer had123 employees.These employees operated all of the Employer's 5departments which began functioning; on August 20, 1946.The em-4When a petition is filed mole than 10 dais after notice of the claim of representation,an agreement, otheiwise valid, iNhich is executed in the inteival is it bar to an electionMatter of General Electric _C-Rail Corporation,67 N L It r. 997Matter of item y it etllea,Inc, 68 N L R B 724Matter of United .Slates Rnbde, Go, lleh oit Plant,62 N L It B 795 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDployment peak of 217 was reached on August 28, 1946, an expansion ofapproximately 76 percent from the time of the contract. Inasmuchas the size of the unit had less than doubled, and there has been noalteration in the scope and character of the unit, or any change in thebasic operations of the Employer, this expansion does not warrantdisturbing the existing contractual relationship."Accordingly, under all the circumstances of the case, and on thebasis of the entire record, we find that the contract of August 19,1946, is a bar to a present determination of representatives, and conse-quently, the petition shall be dismissed.The dismissal shall, however,be without prejudice to the Petitioner's right to file a new petitionwithin a reasonable time prior to the termination of the contract, whichis in effect until August 19, 1947, subject to a 30-day automatic renewalclause.ORDERIT IS HEREBY ORDERED that the petition for certification of repre-sentatives of employees of Liggett & Myers Tobacco Co., at its plantinWilson, North Carolina, filed herein by Food, Tobacco, Agri-cultural & Allied Workers Union of America, C. I. 0., be, and ithereby is, dismissed without prejudice.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.GMatter of Miller Meters, Inc., 71N. L. R. B. 1331; cf.Matterof Champion MotorsCompany,72 N.L. R. B. 436.